Citation Nr: 9917639	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-33 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to an effective date prior to June 16, 1997, 
for the granting of entitlement of a total rating based on 
individual unemployability due to the veteran's service-
connected psychiatric condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1990 and 
September 1997 of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  The first action 
denied entitlement to an increased evaluation for PTSD and 
the veteran appealed the assignment of a 50 percent 
disability rating.  The Board notes that the evaluation of 
the disability has been increased to 70 percent but the 
veteran has continued his appeal on this issue even though 
the RO failed to forward the claim to the Board.  

In the second decision, the RO awarded a total rating based 
on unemployability and assigned an effective date of June 16, 
1997.  The veteran has appealed that decision claiming that 
the effective date should be earlier.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  VA physicians have categorized the veteran's PTSD as 
severe in nature; these same doctors have said that as a 
result of his PTSD, the veteran is unemployable.



CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1990, the veteran requested that his service-
connected PTSD be rated more debilitating.  At the time, it 
was rated as 50 percent disabling.  The RO subsequently 
denied the veteran's request and he appealed.  VA Form 21-
6796, Rating Decision, August 21, 1990.  Finally, after seven 
years, the disability rating was raised to 70 percent and the 
veteran was granted a total rating based on individual 
unemployability.  VA Form 21-6796, Rating Decision, September 
6, 1997.  

It should be noted that the RO did not forward the claim for 
an increased evaluation after the veteran submitted his VA 
Form 1-9, Appeal to Board of Veterans Appeals, dated August 
15, 1991.  Instead, the appeal appeared to languish at the RO 
until after a 70 percent disability rating and a total rating 
based on individual unemployability was granted.  When the 
veteran submitted a second notice of disagreement [concerning 
the effective date of the total disability evaluation award], 
neither the RO nor the veteran's accredited service 
representatives noticed that an appeal was still pending.

After reviewing the claims folder, it is the determination of 
the Board that the veteran met the necessary requirements of 
having the August 1990 decision reviewed by the Board on 
appeal.  Both a notice of disagreement and statement of the 
case were completed.  When the RO received the veteran's VA 
Form 1-9, the RO had a duty to forward the claim to the Board 
for review.  It did not.  It is the conclusion of the Board 
that the appeal from that August 1990 remained open and must 
be so addressed.  See In the Matter of the Fee Agreement of 
Hugh D. Cox, 5 Vet. App. 307 (1993); Thompson (Charles) v. 
Brown, 8 Vet. App. 169, 175-77 (1995) (holding that section 
5104(a) notice of appellate rights must be mailed with BVA 
decision), reconsidered on other grounds, 8 Vet. App. 430 
(1995), reaff'd, 9 Vet. App. 173 (1996); Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995).   

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  While the veteran's claim was pending, new rating 
criteria for psychiatric disorders, including PTSD, became 
effective.  See 61 Fed.Reg. 52,695 (1996) (to be codified at 
38 C.F.R. Part 4).  The veteran is entitled to have his claim 
considered under the new criteria, or the old, whichever is 
the most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

There are potentially significant differences under the 
former and current regulations that may affect the type of 
evidence and argument submitted by a claimant.  Although the 
claimant has not received specific notice of the potential 
applicability of the amended regulations, and has not had an 
opportunity to submit evidence and argument pertaining to 
evaluation of his PTSD under the amended regulations, the 
Board believes that it may consider and apply those amended 
regulations if the claimant would not be prejudiced by the 
Board's action.  In other words, because the Board will apply 
the criteria most beneficial to the veteran, he will not be 
prejudiced by such action.

The old criteria read as follows:

[A 100 percent evaluation will be 
assigned for PTSD] when the attitudes of 
all contacts except the most intimate are 
so adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes, associated with 
almost all daily activities such as 
fantasy, confusion, panic, and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior 
will be present.  [The individual] 
[d]emonstrably unable to obtain or retain 
employment.  

[A 70 percent rating is warranted when 
the] ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment to obtain or retain 
employment.  

[A 50 percent evaluation will be assigned 
when the] ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.  

[When there is] definite impairment in 
the ability to establish or maintain 
effective or wholesome relationships with 
people [and] the psychoneurotic symptoms 
result in such reduction in initiative, 
flexibility, efficiency, and reliability 
levels as to produce definite industrial 
impairment, [a 30 percent rating will be 
assigned].  

A 10 percent evaluation will be assigned 
when the psychoneurotic symptoms are less 
than the criteria for the 30 percent 
rating, with emotional tension or other 
evidence of nervousness productive of 
mild social and industrial impairment.  
38 C.F.R. Part 4, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

The new rating formula used, pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 9400 and 9411 (1998), is:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
				100 percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.
				70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
				50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
				30 percent disabled  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
				10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
				0 percent disabled

During 1990 and 1991, the veteran was repeatedly seen by 
various doctors at the local VA Medical Center.  Those 
records reported that the veteran was suffering from near-
daily flashbacks and nightmares along with depression.  The 
reports also noted that the veteran had difficulty in dealing 
with anger and trusting others.  He was also deemed 
unemployable as a result of his PTSD and the symptoms and 
manifestations thereof.  

The records from the latter portion of 1991 to the present 
seem to mirror those of 1990 and early 1991.  He continued to 
avoid contact with others.  He experienced nightmares, 
flashbacks, and depression.  Moreover, he was hypervigilant, 
irritable, and had difficulty sleeping.  More importantly, 
various social workers and doctors continued to state that he 
would not be able to hold gainful employment as a result of 
his mental disability.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board believes that 
the evidence of record clearly establishes that the veteran's 
psychiatric illness is more disabling than currently rated.  
Numerous VA physicians and social workers have attested to 
the fact that the veteran is unemployable due to his PTSD.  
Moreover, the record suggests that said unemployability has 
been present since 1990 and prior to the time he was granted 
a total rating based on unemployability in 1997.  The Court 
held in Johnson v. Brown, 7 Vet. App. 95, 97 (1994), speaking 
of DC 9411 in effect prior to the recent change, "...the 
criteria...for a 100% rating are each independent bases for 
granting a 100% rating."  Since one of the "independent 
bases" reads "Demonstrably unable to obtain or retain 
employment," a 100% schedular rating is appropriate.  Thus, 
an increased evaluation is warranted.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.7, Part 4, Diagnostic 
Code 9411 (1996).

As a result of the Board's determination that the veteran's 
PTSD renders him 100 percent disabled and that he has been 
100 percent disabled since the time he submitted a claim for 
an increased evaluation in July 1990, a discussion of whether 
an earlier effective date for the assignment of a total 
rating based on unemployability is unnecessary.  This issue 
is now moot because a total rating based upon individual 
unemployability requires that the schedular rating be less 
than total.  See 38 C.F.R. § 4.16(a) (1998), which states, in 
pertinent part "[t]otal disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total. . . ." Since the greater benefit has been granted, 
the claim emanating from a total rating is now deemed settled 
and not open for discussion.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the regulations governing the disbursement of 
monetary benefits.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  See also Kuo v. Derwinski, 2 Vet. App. 662 (1992) (Court stated that where an appellant and his 
representative had not properly been furnished with an SOC in accordance with 38 U.S.C. § 7105 and the 
corresponding VA regulations, the period in which to appeal the adjudicative determination in question 
never commenced to run, and that the determination was, therefore, not final), vacated on other grounds, No. 
91-1053 (1993)(per curiam order) (unpublished).


